Citation Nr: 0029762
Decision Date: 11/13/00	Archive Date: 12/28/00

DOCKET NO. 97-27 123A              DATE NOV 13, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

ATTORNEY FOR THE BOARD

J. Henriquez

INTRODUCTION

The veteran had active service from May 1977 to June 1977.

In an October 1996 rating action, the RO denied service connection
for a lumbar spine condition and in an August 1998 rating action,
the RO denied service connection for PTSD. The veteran perfected
appeals of both rating actions.

The veteran provided testimony at a hearing before the undersigned
Veterans Law Judge at the RO in July 2000. A transcript of the
hearing is of record.

The issue of entitlement to service connection for PTSD is
addressed in the Remand section below.

FINDING OF FACT

The veteran's preexisting low back disorder likely underwent an
increase in seventy beyond its natural progression during his
military service.

CONCLUSION OF LAW

The veteran's low back disorder preexisted his period of military
service and was aggravated by active duty. 38 U.S.C.A. 1111, 1131,
1137, 5107 (West 1991); 38 C.F.R. 3.303, 3.304, 3.306 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records were reviewed. The entrance
examination was negative for any findings, treatment, or diagnoses
of a back disorder. In a May 31, 1977 medical board proceeding, it
was noted that the veteran had a chronic low back disorder,
secondary to an old injury in January 1972. Examination revealed
bilateral paralumbar muscle spasm. There was limitation of forward
flexion. There was no radiation of pain into lower extremities or
neurologic deficit. X-rays were normal. It was noted that the back
disorder had existed prior to service. It was recommended that the
veteran be discharged from the service. A letter of medical
treatment dated in May 1977 was received from the physician who had
treated the

- 2 -

veteran in January 1972 for a back injury. The physician stated
that the veteran had injured his back after picking up an auto
engine. He complained of pain mostly in the night lumbar area. X-
rays were negative for fracture or dislocation. It was indicated
that the veteran received two additional treatments and had no
further pain and was discharged. On service discharge examination,
it was noted that the veteran had chronic low back pain that was
secondary to an old injury.

Private outpatient treatment records dated from June 1990 to April
1994 revealed that the veteran was seen on several occasions with
primary complaints of lumbar spine pain. A June 1992 MRI of the
lumbar spine revealed degenerative disc disease at the L4-5 level
with decrease in the intervertebral disc space and decreased signal
intensity of the L4-5 disc. The veteran underwent a lumbar
laminectomy and diskectomy in July 1992. An April 1994 MRI of the
lumbar spine revealed degenerative disc disease at the level of L-4
with bilateral neural foraminal stenosis.

The veteran was admitted to a private hospital in December 1994
with suicidal complaints. General medical examination revealed that
the veteran had recurrent neck and back pain since an injury in
March 1994 when he fell backwards down a flight of stairs. He
underwent a lumbosacral disk laminectomy in July 1992. He had
recurrent neck pain since the trauma. Upon examination, he had
decreased range of motion around his lower back area and occasional
pain. There was normal lordosis of the back. There was no
tenderness and normal range of motion. There was some straining of
the lower back with a scar. The assessment included lumbosacral
disk disease, post surgery with recurrent back pain. Neurological
examination revealed possible post-spinal contusion with upper and
lower extremity hyper-reflexia, but without hypertonia or any
significant cog wheeling. The final diagnoses on discharge included
back trauma, and low back pain.

A private surgical report dated in May 1995 revealed that the
veteran underwent a lumbosacral disk laminectomy.

3 -

The veteran was admitted at a private hospital in August 1995 with
psychiatric complaints. On physical examination, it was noted that
the veteran had occasional neck and back pain. The assessment
included lumbosacral disc disease with surgery.

In a private orthopedic consultation dated in January 1995, the
veteran was seen for a second opinion regarding additional surgery
for his lower back. He complained of severe pain in his lower back.
The diagnoses included recurrent disk herniation at the L4/L5 level
on the right and history of chronic schizophrenia, with depression.

A letter of medical treatment dated in May 1996 was received from
the veteran's private physician. The physician's diagnoses included
lumbar disc disease and it was noted that the veteran had several
limitations.

The veteran was afforded a VA orthopedic examination in August
1996. The veteran stated that he injured his back during training
exercises in service. He complained of low back pain which radiated
into the back of the leg down to the right side of the great toe.
He also has pain radiating down the back of the left thigh to the
knee. The veteran walked with a limp on the right side. On
examination of the spine, there was some loss of curvature of the
back. There was a scar of about 5 inches long over the lower back.
The musculature of the back appeared to be normal. Forward flexion
was to 35 degrees. Extension was less than 15 degrees. Lateral
flexion was 20 degrees on both sides. There was tenderness over the
lumbar spine to palpation. There was some pain on movements of the
spine. There was decreased touch and pinprick sensation involving
the back of the right thigh. There was no obvious foot drop. The
diagnosis was chronic low back pain secondary to disk profusion.
The examiner noted that the veteran had had a laminectomy in 1992
and 1994. He was probably going to have another fusion sometime at
a later period. The veteran had signs of sciatic neuritis on the
right greater than the left. There was minimal evidence of foot
drop. X-ray of the lumbosacral spine revealed mild scoliotic curve
with convexity to the night in the midlumbar region with vascular
calcification within the abdominal aorta and degenerative and
discogenic

4 -

changes at the L4-L5 level. An MRI revealed post-laminectomy
changes at L4-5, particularly on the left.

An undated statement of support was received from the veteran's
father. The veteran's father stated that the veteran had injured
his back in service and has had a difficult time holding a job
because of his back condition.

A private record of hospitalization dated in February 1998 revealed
that the veteran was admitted with complaints of depression and
hopelessness. Physical evaluation revealed occasional low back pain
and occasional neck pain. The assessment included post surgical
cervical fusion and post surgical lumbosacral disease with
recurrent back pain and right leg pain.

A private record of hospitalization dated from May 1991 to December
1995 reveals that the veteran received treatment for schizophrenia
and general anxiety disorder. The veteran was also diagnosed with
cervical and lumbar disc disease.

Private progress notes dated from January 1993 to December 1995
reveal that the veteran reported receiving ongoing treatment for
his low back.

The veteran provided testimony at a hearing before the undersigned
Veterans Law Judge at the RO in July 2000. He testified that he had
injured his back in 1971, prior to service, but that he did not
have any problems until he joined the service. He stated that while
he was in service, he was sexually assaulted and that his back was
reinjured during the incident.

II. Analysis

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1110; 38 C.F.R. 3.303.
Regulations also provide that service connection may be granted for
any

- 5 -

disease diagnosed after discharge when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d).

The law provides that every veteran shall be taken to have been in
sound condition when examined, accepted and enrolled for service,
except as to defects noted at the time of the examination,
acceptance and enrollment, or where clear and unmistakable evidence
or medical judgment is such as to warrant a finding that the
disease or injury existed before acceptance and enrollment and was
not aggravated by such service. 38 U.S.C.A. 1111, 1137. In this
regard, only such conditions recorded in examination reports are
considered to have been noted. 38 C.F.R. 3.304(b). A history of
preservice existence of conditions recorded at the time of
examination does not constitute a notation of such conditions, but
will be considered together with all other material evidence in
determinations as to inception. 38 C.F.R. 3.304(b)(1); Crowe v.
Brown, 7 Vet. App. at 245. Further, a pre-existing injury or
disease will be considered to have been aggravated by active
military, naval, or air service, where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability is due to the natural progress of
the disease. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(a). Clear and
unmistakable evidence (obvious or manifest) is required to rebut
the presumption of aggravation where the preservice disability
underwent an increase in severity during service. 38 C.F.R.
3.306(b).

The Board observes that the service medical records show that,
shortly after entering service in May 1977, the veteran registered
complaints of low back pain; in doing so, he reiterated a history
of low back injury sustained prior to service, in 1972. Then, in
May 1977, a medical board proceeding was conducted and it was
determined that the veteran had a chronic low back disorder,
secondary to an old injury which occurred in January 1972. The
prior injury was confirmed by the physician who treated the
veteran. The physician indicated that the veteran had injured his
back after picking up an auto engine block and that he complained
of pain in the right lumbar area. The veteran had received two
additional treatments and did not complain of additional pain. The
medical board determined that the veteran's current low back
disorder had existed prior to service and recommended

6 -

that the veteran be considered for discharge. In light of the
foregoing, the Board finds the pre-service medical evidence
indicating treatment for the low back prior to and shortly
subsequent to his entry into active duty, together with the
conclusion of the veteran's treating physician for the initial low
back injury, that such pathology pre-existed service, constitutes
clear and unmistakable evidence that the disability did in fact
pre-exist service.

Regulations provide that when a condition is properly found to have
been preexisting, either because it was noted at entry or because
preexistence was demonstrated by clear and unmistakable evidence,
the presumption of aggravation provides that a preexisting injury
or disease will be considered aggravated by active service where
there is an increase in the disability during such service, unless
there is a specific finding that the increase in the disability is
due to the natural progress of the disease. 38 U.S.C.A. 1153; 38
C.F.R. 3.306(a).

In this case, the service medical records show that approximately
two weeks following entrance into service, the veteran was
diagnosed with chronic low back pain and was recommended to be
discharged from service due to the pain. No back disorder had been
noted upon entrance into service and the date of initial treatment
inservice was consistent with the veteran's testimony at his July
2000 Board hearing that his back was reinjured as a result of an
incident occurring on or about May 16 or May 17, 1977. The Medical
Board proceeding records do not resolve the question of why the-
back disorder, asymptomatic at entrance, progressed to the point of
necessitating discharge from service within the span of a month's
time. Accordingly, with resolution of reasonable doubt in the
veteran's favor, the Board finds that complaints and findings
contained in the service medical records constitute medical
evidence that the veteran's pre-existing low back disability was
aggravated during service. See Maxson v. West, 12 Vet. App. 453,
458-89 (1999).

Thus, there is evidence that the veteran's low back disability
increased in severity in service. Further, there is no basis in the
evidence of record that this increase in severity was due to the
natural progress of a preexisting disease process. As such, the
veteran's low back disability is presumed to have been aggravated
by service.

- 7 -

38 U.S.C.A. 1153; 38 C.F.R. 3.306. Moreover, subsequent to service,
numerous private medical treatment records and a VA orthopedic
examination conducted in August 1996 reveal that the veteran has
continued to suffer with a chronic low back disorder. The Board
thus concludes that the evidence supports the veteran's claim.
Accordingly, service connection for a low back disorder is
warranted.

ORDER

Service connection for a low back disorder is granted.

REMAND

Service connection for PTSD requires (1) a current diagnosis of
PTSD; (2) credible supporting evidence that the claimed in-service
stressor actually occurred; and (3) medical evidence of a causal
nexus between current symptomatology and the specific claimed
inservice stressor. See 38 C.F.R. 3.304(f).

The veteran submitted a statement in which he claims to be
suffering from PTSD as a result of sexual trauma in service. A PTSD
stressor letter was received from the veteran in January 1998 in
which the veteran specifically claimed that he was sexually
assaulted by three fellow soldiers while performing fire watch
guard duty on the floor level of the barracks in May 1977. In
testimony presented to the undersigned at a hearing in July 2000,
the veteran stated that the date of this incident was the 16th or
17th of May, 1977. Consistent with his testimony, the Board notes
that the veteran was seen in an Army medical facility on May 17,
1977 complaining of back pain. A review of the claims folder
reveals that the RO has not attempted to verify the incident
reported by the veteran.

Furthermore, in a private social services/psychological evaluation
dated in February 1998, the veteran reported that he had recently
disclosed to his therapist that when he was in basic training in
service, he was gang raped. In a private psychiatric

8 -

evaluation dated in July 1998, PTSD was diagnosed. It was indicated
in the evaluation that the veteran focused a lot on the sexual
assault while in the service and how it affected him in
relationships, job instability, sexual functioning, and onset of
psychiatric symptoms.

The Board notes that the question of whether the veteran was
exposed to a stressor is a factual determination and VA
adjudicators are not bound to accept such statement simply because
treating medical providers have done so. Cohen v. Brown, 10 Vet.
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389  1996); Wilson v.
Derwinksi, 2 Vet. App. 614 (1992).

In cases where a veteran alleges that he has PTSD due to a non-
combat personal assault that he sustained during service, the Court
has recently issued directives to be followed in the recent case of
Patton v. West, 12 Vet. App. 272 (1999). . Specifically, the Court
specified that consideration of the special evidentiary procedures
for PTSD claims based on personal assault that were established in
February 1996 in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III,
Paragraph 5.14(c) (Feb. 20, 1996), must be made.

To ensure that the VA has met its duty to assist the veteran in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is therefore
REMANDED to the RO for the following development:

1. The RO should take appropriate steps to contact the veteran in
order to obtain any additional medical records for psychiatric
treatment that have not been previously secured and incorporate
them into the claims folder.

2. The RO should then take appropriate steps to contact the veteran
to request comprehensive information concerning the specific
incident of sexual assault during service. The veteran should also
be advised that he may

9 -

specifically submit lay/comrade statements which support his report
of the alleged stressors.

3. The RO should take all appropriate steps to verify each stressor
alleged by the veteran and should comply with the special
evidentiary procedures for PTSD claims based on personal assault
contained in the VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III,
Paragraph 5.14(c) (Feb. 20, 1996).

4. The RO should then schedule the veteran for a VA psychiatric
examination in order to ascertain whether he currently suffers from
disability manifested by PTSD and, if so, whether any diagnosis of
PTSD is supported by a verified stressor event(s). All indicated
testing should be done in this regard.

5. Upon completion of the development requested hereinabove and the
performance of any other development deemed appropriate, the
veteran's claim should be reviewed by the RO. The RO should
readjudicate the issue of service connection for an acquired
psychiatric disorder, to include PTSD in accordance with the recent
case of Patton v. West, 12 Vet. App. 272 (1999) and the special
evidentiary procedures for PTSD claims based on personal assault
contained in the VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III,
Paragraph 5.14(c) (Feb. 20, 1996). If any action taken remains
adverse to the veteran, he should be furnished with a supplemental
statement of the case and should be given the opportunity to
respond thereto.

- 10 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional Office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

D. C. Spickler 
Veterans Law Judge 
Board of Veterans' Appeals

- 11 -



